EXHIBIT (d) American Century Mutual Funds, Inc. AMENDED AND RESTATED MANAGEMENT AGREEMENT THIS MANAGEMENT AGREEMENT (“Agreement”) is amended and restated as of the 1st day of March, 2010, by and between AMERICAN CENTURY MUTUAL FUNDS, INC., a Maryland corporation (hereinafter called the “Company”), and AMERICAN CENTURY INVESTMENT MANAGEMENT, INC., a Delaware corporation (hereinafter called the “Investment Manager”). WHEREAS, a majority of those members of the Board of Directors of the Company (collectively, the “Board of
